Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 4 reads “longs”, should read “lungs”
Page 2, line 20 reads “proofs”, should read “proves”
Page 2, line 24 reads “proof”, should read “prove”
Page 12, line 14 reads “matrass”, should read “mattress”
Page 14, line 16 reads “falling of”, should read “falling off”
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1; “Newborn support device” should read “A newborn support device” in line 1
Claims 2-9 and 16; “Support device” should read “The support device” in line 1 of each claim. 
Claim 10; “Resuscitation device” should read “A resuscitation device” in line 1. 
Claim 11-15; “Resuscitation device” should read “The resuscitation device” in line 1. 
Claim 14 ; “a newborn” should read “the newborn” in line 3. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 recites a “resuscitation means” which is further defined in claim 11 as “a resuscitation monitor”.
Claim 13 recites a “warming means” which is further defined in claim 14 as “comprise a heat source positioned at a height above the support platform for providing radiation heat”. 
Claim 15 recites a “rolling means” which is interpreted as a wheel, which may freely rotate, i.e. rotate 360 degrees, around a central shaft with which each rolling body is coupled to a respective toe extending laterally from the vertical stand as stated in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mother" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-16 inherit the same deficiencies.
The term “close proximity” in claims 1 and 8 is a relative term which renders the claims indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distances of the newborn or the platform from the mother are included/excluded by “close proximity”.
The term “plate-like” in claim 4 is a relative term which renders the claim indefinite. The term “plate-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no information provided regarding what structures are considered “plate-like”.
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over GE Healthcare, “The Giraffe Family” (NPL Cite U), further referred to as “GE” in this document, and in view of Kovalyak, US20090178202A1.
Regarding claim 1, GE teaches a newborn support device for supporting a newborn in close proximity to the mother comprising a support platform having a top surface for receiving in an at least almost fully supported manner the newborn thereon (see figure below). GE fails to teach the elongated slit.

    PNG
    media_image1.png
    589
    461
    media_image1.png
    Greyscale

Kovalyak discloses a newborn support device for supporting a newborn in close proximity to the mother comprising a support platform having a top surface for receiving in an at least almost fully supported manner the newborn thereon, wherein the support platform is provided with an elongated slit that defines a passage in the support platform which is accessible from a side of the platform and extends through the platform from the top surface to a bottom surface of the platform to enable passing of an umbilical cord with which the newborn is attached to the mother through a part of the platform (Figures 1, 2 and 8, see below.) Kovalyak teaches the through hole is configured to be opened 

    PNG
    media_image2.png
    612
    767
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    743
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    305
    696
    media_image4.png
    Greyscale

Regarding claim 2, the combination of GE and Kovalyak discloses the invention as claimed, see rejection supra, and Kovalyak further discloses that the slit extends in a central region of the top surface from an access opening at the side of the platform (see Fig. 3).

    PNG
    media_image5.png
    423
    672
    media_image5.png
    Greyscale

Regarding claim 4, GE discloses the platform comprises a plate-like member, see rejection supra.
Regarding claim 7, GE discloses the support platform comprises an edge part extending upward from the top surface at an outer circumference (see figure below).

    PNG
    media_image6.png
    550
    269
    media_image6.png
    Greyscale

Regarding claim 10, GE discloses a resuscitation device comprising resuscitation means connected to a support device (see figure below, Page 9 “Integrated Resuscitation option”). 

    PNG
    media_image7.png
    446
    218
    media_image7.png
    Greyscale

Regarding claim 11, GE disclose the resuscitation means comprise a resuscitation monitor for monitoring respiratory functions (Page 9 “Full color trends track temperature, pulse rate, SpO2 and weight”) One ordinarily skilled in the art would recognize that pulse rate and SpO2 are commonly monitored respiratory functions. 
Regarding claim 12, GE discloses the resuscitation monitor is coupled to the support device adjacent the support platform (see figure below). 

    PNG
    media_image8.png
    508
    249
    media_image8.png
    Greyscale

Regarding claims 13 and 14, GE discloses the device the device further comprises warming means for directing heat to the support platform, wherein the warming means comprise a heat source positioned at a height above the support platform for providing radiation heat to a newborn supported on the support platform (Page 8, see figure below.)

    PNG
    media_image9.png
    335
    257
    media_image9.png
    Greyscale

Regarding claim 15, GE discloses the device further comprises an undercarriage with rolling means (see figure below).

    PNG
    media_image10.png
    413
    202
    media_image10.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GE Healthcare, “The Giraffe Family” (NPL Cite U) and Kovalyak, US20090178202A1 as applied to claim 1 above, and in view of Russell, US0395001A and further in view of Lally, US3094986A. 
Regarding claim 3, GE and Kovalyak disclose an opening that widens from the access opening to the central region of the top surface. Neither GE nor Kovalyak teaches that the slit narrows from the access opening to a part of the slit in the central region of the top surface. Russell teaches a slit that extends on a longitudinal direction of the platform (Figure 1, see below), because “so as to leave an intervening space agreeing substantially with the natural space between the legs of the patient” (Page 1, lines 91-96). Lally discloses a slit that extends on a longitudinal direction of the platform, wherein the slit narrows from the access opening to a part of the slit in the central region of the top surface (Figure 2, . 

    PNG
    media_image11.png
    158
    288
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    578
    221
    media_image12.png
    Greyscale


Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GE Healthcare, “The Giraffe Family” (NPL Cite U) and Kovalyak, US20090178202A1 as applied to claim 1 above, and in view of Russell, US0395001A.
Regarding claim 5, GE and Kovalyak disclose a slit extending in a direction perpendicular to the longitudinal axis but do not teach the slit extending in a longitudinal direction. Russel teaches the platform is an elongated platform with the slit extending in a longitudinal direction of the platform (Figure 1 table slot “N”, see figure below. Note both leg supports “M” can be extended flat and head board “G” can be laid flat.). Russell teaches “The table is slotted at N, and the members of the leg-support are placed one at each side of said slot, so as to leave an intervening space agreeing 

    PNG
    media_image11.png
    158
    288
    media_image11.png
    Greyscale

Regarding claim 6, the combination of GE, Kovalyak and Russell discloses the invention as claimed, see rejection supra. Russell further teaches the slit extends from the side of the platform along at least one quarter of a length of a longitudinal axis of the platform (Figure 1 table slot “N”, see figure below). 

    PNG
    media_image13.png
    168
    293
    media_image13.png
    Greyscale

Regarding claim 16, the combination of GE, Kovalyak and Russell discloses the invention as claimed, see rejection supra. Russell further teaches the slit extends from the side of the platform over at least one third of a longitudinal axis of the platform (Figure 1 table slot “N”, see figure below). 

    PNG
    media_image14.png
    168
    293
    media_image14.png
    Greyscale

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GE Healthcare, “The Giraffe Family” (NPL Cite U) and Kovalyak, US20090178202A1 as applied to claim 1 above, and in view of Weeks, “Innovation in immediate neonatal care” (NPL Cite W). 
Regarding claim 8, GE teaches a platform that can be positioned in close proximity to the mother (GE Giraffe Bed can be in Labor and Delivery room with mother, Page 5) but neither GE nor Kovalyak expressly teach positioning the platform aligned above the vaginal introitus. Weeks teaches a support frame that enables the position of the platform aligned above the vaginal introitus of the mother (see figure below). Weeks teaches “The umbilical cord can be short, so the platform has
to be able to be placed close to the woman’s introitus” (Page 55).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by GE and Kovalyak, the ability to extend the platform out from the support so that it can be aligned with the mother’s introitus as taught by Weeks, since such a modification would provide the predictable results of allowing for the resuscitation of newborns before clamping that may have a short umbilical cord and require the platform to be as close to the mother’s introitus as possible. 
Regrading claim 9, GE teaches a support platform that is coupled to the support frame with a pivot that enables pivoting of the platform with respect to the support frame in a horizontal plane (Page 3, “The patented Baby Susan rotating mattress minimizes unnecessary baby stimulation. It rotates 360° and can slide out of the microenvironment to facilitate proper positioning for all types of procedures without disturbing the infant and promote parental bonding.” See figure below). 

    PNG
    media_image15.png
    810
    400
    media_image15.png
    Greyscale


Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwandt, WO2017053406A1, is very close to anticipating the examined claims and has an earlier domestic priority filing date. Falk, US20150182406A1 and Matsubara, US20120269568A1 are obvious over claims 7 and 9-15. Weeks, “Innovation in immediate neonatal care” (NPL Cite W) lacked an overhead warmer, but in combination with a freestanding overhead warmer, such as the Atom Medical, Sunflower Warmer (NPL Cite V), it would have been obvious to combine the two to arrive at the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                         

/THADDEUS B COX/Primary Examiner, Art Unit 3791